Title: From Thomas Jefferson to John Barnes, 20 July 1805
From: Jefferson, Thomas
To: Barnes, John


                  
                     Dear Sir 
                     
                     Monticello July 20. 05.
                  
                  I now inclose you the two notes of 500. D. each to be discounted in the bank of Columbia. I have dated them on the first discounting day of that bank, after the first discounting day of the month at the Washington bank so as to have the aid of the latter bank if necessary; this occasions their dates to be some days later than I wished; but if that of September be too late for your purpose, return it to me and I will fix such earlier date as shall suit you.
                  I had the hottest journey I ever went through in my life, & the most distressing to my horses. a thunder shower caught us in an uninhabited road, and we were travelling an hour & a half in it, the water falling in solid sheets. in five minutes from the beginning every drop that fell pierced to the skin. I have felt no inconvenience from it. mr Burwell stopped at Dr. Willis’s about 25 miles off and was to have come on yesterday, but has not. possibly he may feel ill effects from the long soaking. Accept affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               